Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Earl J. Morgan, III appeals the district court’s order denying relief on Morgan’s 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Morgan v. R. Lewis, No. 1:11-cv01150-JCC-TCB (E.D.Va. Dec. 19, 2012). We also deny Morgan’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.